HANCOCK HOLDING COMPANY ANALYST DAY October 5, 2009 1 2 2 Hancock Holding Company Hancock Holding Company Analyst Day Analyst Day Congress passed the Private Securities Litigation Act of 1995 inan effort to encourage corporations to provide information abouta company’s anticipated future financial performance.This actprovides a safe harbor for such disclosure which protects thecompanies from unwarranted litigation if actual results aredifferent from management expectations.This presentationcontains forward-looking statements & reflects management’scurrent views & estimates of future economic circumstances,industry conditions, company performance, & financial results.These forward-looking statements are subject to a number offactors & uncertainties which could cause the company’s actualresults & experience to differ from the anticipated results &expectations expressed in such forward-looking statements. Safeharbor Statement 3 3 Hancock Holding Company Hancock Holding Company Analyst Day - Agenda Analyst Day - Agenda * Welcome & Introductions *
